NUMBER 13-22-00376-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


      IN RE BERRY CONTRACTING, LP D/B/A BAY LTD. AND JUAN
                         HERNANDEZ


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        Relators Berry Contracting, LP d/b/a Bay Ltd. and Juan Hernandez filed a petition

for writ of mandamus seeking to set aside a July 28, 2022 order concluding that relators

“have failed to prove the affirmative defense of exclusive remedy” in a case concerning




         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.1 (“The court of appeals must hand down a written opinion that is as brief as practicable but that
addresses every issue raised and necessary to final disposition of the appeal.”); id. R. 47.4 (explaining the
differences between opinions and memorandum opinions).
workers’ compensation. See TEX. LAB. CODE ANN. § 408.001(a). By previous order, this

Court ordered the trial court proceedings to be stayed and requested that the real parties

in interest, Gernal Mann and Jennifer Mann, file a response to the petition for writ of

mandamus. See TEX. R. APP. P. 52.2, 52.4, 52.8, 52.10(b). Subsequently, this Court

abated the petition for writ of mandamus because the parties had entered into settlement

discussions. The parties have now filed a “Joint Motion to Dismiss Mandamus Proceeding

and to Lift Stay.” According to this motion, the parties have resolved the matters in the

underlying case, thereby “rendering moot any further proceedings in this Court.” The

parties thus request that we lift the stay previously imposed in this case and dismiss the

petition for writ of mandamus.

       The Court, having examined and fully considered the joint motion, is of the opinion

that it should be granted. See In re Contract Freighters, Inc., 646 S.W.3d 810, 813 (Tex.

2022) (orig. proceeding) (per curiam); Heckman v. Williamson County, 369 S.W.3d 137,

162 (Tex. 2012); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding). Accordingly, we grant the “Joint Motion to Dismiss Mandamus Proceeding

and to Lift Stay.” We reinstate this case. We lift the stay previously imposed in this original

proceeding, and we dismiss this petition for writ of mandamus as moot. See TEX. R. APP.

P. 52.8, 52.10(b).

                                                                 DORI CONTRERAS
                                                                 Chief Justice

Delivered and filed on the
27th day of October, 2022.




                                                  2